Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (Rule 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 5) EMS TECHNOLOGIES, INC. (Name of Subject Company) EMS TECHNOLOGIES, INC. (Name of Person Filing Statement) Common Stock, par value $0.10 per share (Title of Class of Securities) 26873N108 (CUSIP Number of Class of Securities) Dr. Neilson A. Mackay President and Chief Executive Officer EMS Technologies, Inc. 660 Engineering Drive Norcross, Georgia 30092 (770) 263-9200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Person Filing Statement) With copies to: C. William Baxley Stephen Fraidin Anne M. Cox Yi (Claire) Sheng King & Spalding LLP Kirkland & Ellis LLP 1180 Peachtree Street, N.E. 601 Lexington Avenue Atlanta, Georgia 30309 New York, New York 10022 (404) 572-4600 (212) 446-4800 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No. 5 (this  Amendment ) amends and supplements the Solicitation/Recommendation Statement on Schedule 14D-9 initially filed with the Securities and Exchange Commission (the 
